{¶ 57} I concur in the majority's analysis and disposition of appellant's third assignment of error.
 {¶ 58} As to appellant's first assignment of error, I write separately to voice my agreement with the trial court the exclusion of a juror where good cause pursuant to R.C. 2313.42(E) is established is mandatory. To that extent, I agree with my brethren in the Sixth District Berk v.Matthews (1990), 53 Ohio St.3d 161, applies only to subsection (J) of R.C. 2313.42. See, Parusel v. Ewry, Lucas Cty. App. No. L-02-1402, 2004-Ohio-404.
 {¶ 59} As to the balance of the majority's conclusory discussion of the arguments raised in appellant's first and second assignments of error, I concur in judgment only.
 {¶ 60} Finally, I agree our disposition of appellant's three assignments of error renders appellees' cross-appeal moot.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the Stark County Court of Common Pleas is affirmed in part and reversed in part. Costs assessed to Appellant.